Smith, J.,
concurring.
The lease obligated the lessee, Floyd O. Allen, to observe and carry out soil conservation requirements according to the rules and regulations of the board. Breach of the obligation was ground for cancellation. Allen terraced two fields in 1963 in compliance with the lease.
Statutory provisions in force on January 9, 1956, enumerated improvements for which an outgoing lessee might recover compensation. Conservation terraces were not named. S’ee Laws 1953, c. 255, § § 1 and 2, pp. 862 to *431864; §§ 72-240.06 and 72-240.07, R. S. Supp., 1953. The list was exclusive under the facts of the present case. State v. Rosenberger, 187 Neb. 726, 193 N. W. 2d 769 (1972); Banks v. State, 181 Neb. 106, 147 N. W. 2d 132 (1966). In 1957 the Legislature added conservation terraces to the list. See Laws 1957, c. 303, § 1, p. 1107; § 72-240.06, R. S. Supp., 1957.
The statutory provisions in force on January 9, 1956, determined the legal operation of the lease. See Stoller v. State, 171 Neb. 93, 105 N. W. 2d 852 (1960). That proposition was beclouded by references in Banks v. State, supra, to legislation enacted in 1957. The references to the 1957 act were erroneous but irrelevant.
On January 9, 1956, conservation terraces did not appear on the statutory list of compensable improvements, and the addition in 1957 came too late to benefit Allen. I therefore concur that he possessed no compensable interest in the conservation terraces.